DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Restriction/Election
Applicant’s election with traverse of Group III, claims 18-27, in the reply filed on 22 November 2021 is acknowledged. The restriction requirement is withdrawn with respect to Groups I and II as discussed in the interview summary mailed on 26 November 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0269085 to Wiker in view of US 2008/0264407 to Bramhall.
Regarding claim 12 Wiker discloses a burner tube (130) in a plenum (70) that is positioned to receive a flame (256) (Fig. 11). A rifling plate (adjustable shutter) rotates to adjust the air admitted [0161]. However, Wiker does not disclose the position of the rifling plate/adjustable shutter nor a sliding positioning.
Bramhall discloses a rifling plate (50) that is slid into the tube assembly [0034].

Regarding claim 13 Wiker further discloses that the rifling plate/adjustable shutter is rotatable about an axis/point [0161-0162].
Regarding claims 14, 15, 16, and 17 Bramhall further discloses a projection (52) slid into a burner tube slot/outer wall at a distal end of the burner tube (near 22) (Figs. 2-4) [0034].
None of the art discloses the conveyor, burner assembly, burner tube, fan, and passive tube combination as in independent claims 1 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761